ARNOLD, Judge.
Ad valorem tax assessments are presumed to be correct, and in order to rebut this presumption the taxpayer must show that either (1) an arbitrary method of valuation was used, or (2) an illegal method of valuation was used and the resulting assessment substantially exceeded the true value in money of the property. In re Appeal of Amp, Inc., 287 N.C. 547, 215 S.E. 2d 752 (1975). Petitioners first contend that the valuation method was arbitrary.
Steve Whitaker, who is stipulated to be an expert on ad valorem tax valuation of real property, testified before the State Board that he had supervised the 1976 Person County revaluation, which was done by mass appraisal. The valuation schedule required by G.S. 105-317(b)(l) was constructed by dividing the three large categories of cropland, permanent pasture, and woodland into sub-categories by soil quality (good, fair, poor) related to location (paved road, dirt road, rear), then assigning a value range to each sub-category by reference to recent sale prices of land, for example
Cropland
Good Fair Poor
Paved Road $550-600 $500-550 $450-500
Dirt Road $500-550 $450-500 $400-450
Rear $450-500 $400-450 $350-400
Additional values were added where appropriate for road frontage and crop allotments.
Actual appraisals were made by determining the soil quality of each particular parcel by reference to a 1974 soil classification map obtained from the ASCS office, and placing each parcel in *49the appropriate sub-category. As required by G.S. 105-317(b)(2), each of petitioners’ tracts was inspected by an appraiser.
Petitioners seek to show that this valuation method was arbitrary by the testimony of Jess Sweely, a realtor. Sweely inspected the tracts in a vehicle and on foot, checked for accuracy a soil map of the properties prepared in 1967 by the Soil Conservation Service, and reached an appraisal figure for the five tracts some $168,000 lower than the county’s figure. Petitioners also testified that these tracts are hilly and rocky and the soil is shallow and not good for crops.
We find here no evidence of arbitrariness in the county’s valuation method. G.S. 105-317(b)(l) clearly contemplates the use of a schedule for real estate valuation, and G.S. 105-283 requires only that “[aj.1 property, real and personal, shall as far as practicable be appraised or valued at its true value in money.” (Emphasis added.) Whitaker testified that mistakes will occur from time to time in a mass appraisal, but the fact that independent valuations of each tract might be more accurate than a mass appraisal does not make the county’s method arbitrary. Considerations of practicality must enter into the choice of method. Nor have petitioners shown us that the county’s valuation schedule was applied arbitrarily to their land.
Petitioners also argue that Person County’s schedule was arbitrary because it was prepared and administered by Whitaker, who testified that he had no personal knowledge of Person County soil classifications. They rely upon In Re Trucking Co., 281 N.C. 375, 189 S.E. 2d 194 (1972), in which the Court found an appraisal invalid as hearsay. That case is easily distinguishable from the one before us, however. In Trucking Co. the appraisers gave as the value of the property amounts given to them by third parties. Neither appraiser purported to have a basis for an opinion of his own as to the value of the property, and neither had inspected any of the property. Here, Whitaker testified that he obtained a soil classification map of the county from the ASCS office and that the County Agent helped him with land classifications because he was unfamiliar with the local types of soil. However, it was not a third party who established the values for the schedule sub-categories, and Whitaker testified that he himself inspected each of petitioners’ tracts of land before it was classified. The *50Court in Trucking Co., holding that the appraisers could not give another’s opinion as the value of the property, declined to find impropriety in using information obtained from others to assist in making appraisals. “[A]ppraisals are not required to be based upon evidence competent in a judicial proceeding.” Id. at 389, 189 S.E. 2d at 203. We do not find the county’s valuation method to be arbitrary upon this ground.
Petitioners argue next that the valuation method chosen was illegal, because it failed to take into account the ability of the property to produce income. G.S. 105-317(a)(l) instructs the appraiser to consider, among other things, “adaptability for agricultural, timber-producing ... or other uses; past income; [and] probable future income.” Petitioners have not shown us how the county appraisal failed to take these factors into account. The record reveals that the county appraisers considered soil quality and whether the land was cropland, pasture, or woodland, and set varying land values on this basis. They also took into consideration that part of the land was swampland. We believe the potential uses and income of the land were adequately considered.
Finally, we find no merit in petitioners’ argument that the record as a whole does not reveal competent, material and substantial evidence, as required by G.S. 150A-5K5), to support the county’s valuation. The petitioners have failed to carry their burden of proof. Accordingly, the order of the Superior Court is
Affirmed.
Judges MARTIN (Robert M.) and ERWIN concur.